Citation Nr: 0115784	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  99-21 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for osteoarthritis of 
the left shoulder, left hand, and hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from May 1953 to November 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision of the RO that denied 
service connection for hypertension and osteoarthritis of the 
left shoulder, left hand and left hip.

The March 1999 rating decision also denied service connection 
for osteoarthritis of the knees, and the veteran appealed 
this determination.  In a statement of the case dated in May 
1999, the RO notified the veteran that the denial of service 
connection for osteoarthritis of the knees in the March 1999 
RO rating decision was erroneous and that service connection 
for osteoarthritis of the right and left knees was granted 
and considered in the evaluation of the service-connected 
chondromalacia of the right patella (rated 10 percent) and 
medial meniscus tear of the left knee (rated 10 percent).  As 
service connection has been granted for osteoarthritis of the 
right and left knees, this issue is not for appellate 
consideration.



FINDINGS OF FACT

1.  Service connection is in effect for bayonet wound of the 
left upper arm, rated 10 percent; chondromalacia with 
arthritis of the right patella, rated 10 percent; medial 
meniscal tear with arthritis of the left knee, rated 
10 percent; a lumbar spine disability, rated 10 percent; cold 
injury residuals of the right foot, rated 10 percent; cold 
injury residuals of the left foot, rated 10 percent; 
bronchitis, rated zero percent; sinusitis with allergic 
rhinitis, rated zero percent; bilateral hearing loss, rated 
zero percent; and post operative residuals of left inguinal 
hernia, rated zero percent.

2.  The veteran's elevated blood pressure readings in service 
were acute and transitory, and resolved without residual 
disability.

3.  The veteran's current hypertension, first found in the 
1980's, is not related to an incident of service or to a 
service-connected disability.

4.  Osteoarthritis of the left shoulder, left hand and hips 
was not present in service nor demonstrated until the 1990's 
and is unrelated to an incident of service or to a service-
connected disability.



CONCLUSION OF LAW

Hypertension and osteoarthritis of the left shoulder, left 
hand and hips were not incurred in or aggravated by active 
service; these conditions may not be presumed to have been 
incurred in active service; and these conditions are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Various statements from the veteran are to the effect that he 
is a former prisoner-of-war (POW).  Service documents do not 
corroborate his statements and attempts to verify his POW 
status in service from the National Personnel Records Center 
have been unsuccessful.

Service medical records show that the veteran's blood 
pressure was recorded on various dates in service, including 
a recording of 120/78 in May 1953 at the time of his 
preinduction medical examination, a recording of 108/64 in 
May 1954, a recording of 122/88 in November 1959, a recording 
of 128/66 in March 1960, a recording of 126/82 in 1965, a 
recording of 130/88 in August 1968, a recording of 130/88 in 
September 1970, a recording of 130/90 in October 1970, a 
recording of 130/70 in February 1971, a recording of 144/92 
in March 1971, and a recording of 128/84 at the time of his 
medical examination in August 1973 for retirement from 
service.  The service medical records do not show the 
presence of hypertension or arthritis of the left shoulder, 
left hand or hips.

The service medical records show that the veteran underwent 
orthopedic consultations in September and November 1973 in 
conjunction with his medical examination for retirement from 
service.  Arthritis of the left shoulder, left hand, and hips 
was not found.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1974 to 1999.  He 
underwent a VA medical examination in May 1974.  He gave a 
history of arthritis of the left shoulder and stated that 
hypertension had been diagnosed a long time ago.  His blood 
pressure was 140/84 sitting, 140/74 recumbent, and 130/90 
standing.  X-ray study of the left shoulder demonstrated no 
bony, joint or soft tissue abnormality.  The diagnoses were 
arthritis of the left shoulder by history, not shown; and 
hypertension, not found.  Arthritis of the left hand and hips 
was not found.

VA medical reports of the veteran's outpatient treatment do 
not show the presence of hypertension until the early 1980's.  
Reports of treatment in February and March 1981 show blood 
pressure readings of 130/91 and 158/79, respectively, and in 
June 1983 his blood pressure was 150/118 and 139/87.  It was 
recommended that the findings concerning the elevated blood 
pressure be referred to his private physician.

The veteran underwent a VA medical examination in February 
1985.  His blood pressure was 170/110 and hypertension was 
diagnosed.  Arthritis of the left shoulder, left hand and 
hips was not found.

The post-service medical records do not show the presence of 
arthritis of the left shoulder, left hand and hips until the 
1990's.  The veteran underwent a VA medical examination in 
March 1991.  He was on medication for hypertension.  His 
blood pressure sitting was 160/100, recumbent 180/100, and 
standing 170/110.  The diagnosis was systemic hypertension.  
Arthritis of the left shoulder, left hand and hips was not 
found.

The veteran underwent a VA medical examination in November 
1993.  He complained of various joint pains, including right 
buttock pain that radiated down the leg.  His medications 
included Propanolol and his blood pressure was 140/90.  
Arthritis of the left shoulder, left hand and hips was not 
found.  Hypertension was not diagnosed at this examination.

The veteran underwent VA medical examinations in December 
1998 and January 1999.  He complained of pain in the hip 
joints, more on the right than the left.  He complained of 
constant ache in the left thumb and of decreased ability to 
gasp.  He complained of constant left shoulder pain.  He gave 
a history of hypertension since separation from service, but 
that no one told him he had hypertension until it was 
diagnosed later at a VA medical facility.  He reported that 
his hypertension was well controlled with Lisinopril and 
Hydrochlorothiazide.  The diagnoses included hypertension.  
The examiner noted that the hypertension had been present for 
around 15 years and was well controlled with the above noted 
medications and Cardura.  The diagnoses also included 
degenerative arthritis of the hips, interphalangeal joints 
and metacarpal joints of both hands, and left shoulder.

A review of the record shows that service connection is 
currently in effect for residuals of a bayonet wound of the 
left upper arm, rated 10 percent; chondromalacia with 
arthritis of the right patella, rated 10 percent; medial 
meniscal tear with arthritis of the left knee, rated 
10 percent; a lumbar spine disability, rated 10 percent; cold 
injury residuals of the right foot, rated 10 percent; cold 
injury residuals of the left foot, rated 10 percent; 
bronchitis, rated zero percent; sinusitis with allergic 
rhinitis, rated zero percent; bilateral hearing loss, rated 
zero percent; and post operative residuals of left inguinal 
hernia, rated zero percent.  The combined rating for the 
service-connected disabilities is 50 percent.

Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for 
hypertension and arthritis of the left shoulder, left hand, 
and hips.  There is no identified evidence unaccounted for, 
and examinations have been performed with regard to the 
claims.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the veteran's claims, 
that essentially notifies the veteran of the evidence needed 
to prevail on his claims.  Under the circumstances, the Board 
finds that the veteran has been provided with adequate notice 
of the evidence needed to successfully prove his claims and 
that there is no prejudice to him by appellate consideration 
of the claims at this time without a prior remand of the case 
to the RO for providing additional assistance to the veteran 
in the development of his claims as required by the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where hypertension or arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Some statements from the veteran indicate that he was a POW 
while in service.  These statements are not supported by 
service documents or other evidence.  As the veteran's POW 
status in service is not verified, the provisions for 
granting service connection on a presumptive basis for 
various conditions determined to be associated with POW 
experiences, such as avitaminosis, beriberi heart disease-
ischemic heart disease if the veteran experienced localized 
edema while a POW-, beriberi, dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any nutritional deficiency, 
depressive neurosis, a psychosis, any of the anxiety states, 
traumatic arthritis, peptic ulcer disease, irritable bowel 
syndrome, peripheral neuropathy, or residuals of frostbite if 
manifested to a degree of 10 percent any time after such 
service, are not for application.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With regard to the claim of service connection for 
hypertension, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm. or greater or systolic 
blood pressure is predominantly 140mm.  Although the service 
medical records reveal that the veteran had isolated elevated 
blood pressure readings, hypertension was not diagnosed and 
his blood pressure was normal at the time of his medical 
examination in August 1973 for separation from service.

The post-service medical records do not show continuous 
elevated blood pressure readings from the time of the 
veteran's separation from service until the early 1980's, and 
hypertension was first demonstrated around then or 1985.  Nor 
do the post-service medical records link the veteran's 
current hypertension, first found long after service, to an 
incident of service or to a service-connected disability.

With regard to the claim of service connection for arthritis 
of the left shoulder, left hand and hips, the service medical 
records are negative for evidence of arthritis of any of 
these joints.  Although a history of arthritis of the left 
shoulder was noted at the time of the veteran's VA medical 
examination in service, there were no clinical findings of 
this condition found at that time or in service.  Nor do the 
post-service medical records demonstrate the presence of 
arthritis of any of these joints until the 1990's.  There is 
no medical evidence linking the arthritis of the left 
shoulder, left hand and hips, first found many years after 
service, to an incident of service or to a service-connected 
disability.

The Board recognizes the veteran's assertions to the effect 
that his hypertension and arthritis of the left shoulder, 
left hand and hips had their onset in service, but those 
assertions are not supported by the medical evidence.  After 
consideration of all the evidence, the Board finds that the 
veteran's occasional elevated blood pressure in service was 
an acute and transitory condition that resolved without 
residual disability and that the preponderance of the 
evidence is against the claims of service connection for 
hypertension and arthritis of the left shoulder, left hand 
and hips.  Hence, the claims are denied.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application with 
regard to these matters.  VCAA, Pub. L. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for hypertension is denied.

Service connection for arthritis of the left shoulder, left 
hand and hips is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

